Gamble, Judge,
delivered the opinion of the court.
Barry county filed a petition against the defendants, alleging that they made their promissory note, by which they promised, for value received, to pay to plaintiff the sum of seventy-three dollars and fifty cents, twelve months after date, which amount, with the interest, remained unpaid. The defendants demurred to the petition, and the demurrer was sustained, and judgment for the defendants.
1. The note appears, by the petition, to have been made payable directly to Barry county, and, although there may be a duty to apply the money in a particular manner, or to a particular object, the promise by the note being to Barry county, the suit was properly brought in the name of the county. The act which enables counties to make contracts, (R. G. 289,) provides in the third section, “that all notes, bonds, bills, &c., whereby any person shall be bound to any county, or to the inhabitants thereof, or the governor, or to any other person, in whatever form, for the payment of money or any debt or duty, or the performance of any matter or thing, for the use of any *309county, shall be valid and effectual to vest in such county all the rights, interests and actions which would be vested in any individual, in any such contract made directly to him.”
Although there may be no statute directing the execution of a note in the form here used, for the indebtedness it was designed to secure, yet it is good on its face, as it imports a consideration. The demurrer should have been overruled, and therefore the judgment is reversed, and the cause remanded.